


Exhibit 10.14

 

REVISED AND RESTATED

AMENDMENT AND MASTER CONTRACT

 

THIS REVISED AND RESTATED AMENDMENT AND MASTER CONTRACT (“Revised Amendment”) is
made and effective this March 31st, 2008, by and between Aequus (as defined in
Exhibit X hereto) and WorldGate (as defined in Exhibit X hereto).

 

1.                                       This Revised Amendment is entered into
pursuant to a Master Agreement, dated the date hereof, between the Parties (the
“Master Agreement”). This Revised Amendment (a) revises and supplements certain
terms of the Reseller Agreement between the Parties dated March 22, 2006 (the
“Reseller Agreement”) and the Professional Services Agreement between the
Parties dated August 14, 2006 (the “Professional Services Agreement”)
(collectively, the “Amended Contracts”) (b) terminates the Video Service
Provider Agreement between the Parties dated May 16, 2006 (the “Service Provider
Agreement”) and (c) supersedes and replaces in its entirety the Amendment and
Master Contract between the Parties, dated June 20, 2007 (the “Prior
Amendment”), which Prior Amendment shall hereafter be deemed null and void and
of no further force or effect. In the event of conflict between the provisions
of this Revised Amendment and that of any Amended Contract or the Prior
Amendment, the terms of this Revised Amendment shall control. Except as amended
by this Revised Amendment, the terms and conditions of each Amended Contract
shall remain in full force and effect and are hereby reaffirmed and considered
delivered hereunder.

 

2.                                       Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the meaning ascribed to
those terms set forth in Exhibit X attached hereto. Except as otherwise defined
herein or in said Exhibit X, all capitalized terms used with reference to the
Reseller Agreement and the Professional Services Agreement shall have the
meanings ascribed to such terms in the relevant Amended Contract.

 

3.                                       The Reseller Agreement is hereby
amended and restated as follows:

 

3.1                                 The parties acknowledge and agree that all
references to “OJO” in the Professional Services Agreement (as revised by this
Revised Amendment) shall be deemed to mean “WorldGate” as defined in Exhibit X
hereto and all references to “Reseller” shall be deemed to mean “Aequus” as
defined in Exhibit X hereto.

 

3.2                                 Section 1, APPOINTMENT, is hereby amended to
read in its entirety as follows:

 

1.                                       APPOINTMENT; SCOPE OF RIGHTS

 

a.                                       Subject to the terms and conditions
hereof, OJO hereby grants Reseller, and Reseller accepts, rights (the “Marketing
Rights”) to use, market, distribute and sell, in the provision of the Services
(as defined in Schedule A) in

 

--------------------------------------------------------------------------------


 

the Territory (as defined in Schedule C) to Customers (as defined in Schedule
B), any OJO Phone (as defined in Schedule A) offered for commercial sale by OJO
other than Third Party Phones (as defined in Schedule A). The Marketing Rights
shall be exclusive (the “Exclusive Marketing Rights”) unless and until an event
occurs which gives OJO the right to notify Reseller (in accordance with and as
permitted under this Agreement) that Reseller’s Marketing Rights have become
non-exclusive (the “Non-Exclusive Marketing Rights”). Subject to the terms and
conditions hereof,  so long as its Marketing Rights are Exclusive Marketing
Rights, Reseller agrees to purchase all of its requirements for video phones for
use in providing the Services in the Territory to Customers exclusively from
Ojo.  Reseller agrees that, except as otherwise agreed by OJO in writing, it
will comply with the policies and programs described in the attached Schedule D
(“Policies and Programs”) and the covenants and conditions specified in Schedule
E (“Pertinent Conditions”) and the Standard Terms and Conditions for the
Purchase of Products attached as Schedule G to this Reseller Agreement.

 

b.                                      Reseller acknowledges that OJO may from
time to time enter into other agreements with third parties (each, a “Third
Party”) granting rights in the Territory to resell or distribute one or more
models of OJO Phones, including Third Party Phones (each such agreement, an
“Other Distribution Agreement”).  In connection with such Other Distribution
Agreement and so long as Reseller enjoys Exclusive Marketing Rights as provided
herein, OJO agrees to the following:

 

(i)                                     the end-user license for each OJO Phone
to be sold or distributed pursuant to such Other Distribution Agreement (“Other
Phones”) shall prohibit the end-user from using such OJO Phone in connection
with the Services in the Territory and WorldGate will cause such end-user
license to be incorporated in such Other Distribution Agreement as an attachment
or exhibit thereto;

 

(ii)                                  prior to the execution by OJO of such
Other Distribution Agreement, it will use commercially reasonable efforts to
include in such Other Distribution Agreement (A) an acknowledgement by such
Third Party that OJO has granted to Reseller the exclusive right to market,
distribute, use and sell video phones incorporating OJO technology in connection
with providing the Services in the Territory to Customers and (B) a covenant
that such Third Party will not market, distribute, use or sell any Third Party
Phone in connection with providing the Services in the Territory to Customers
and (C) an acknowledgment by such Third Party that Reseller is a third party
beneficiary of such restriction.

 

c.                                       Ojo may, at its sole election, by
written notice either (i) unilaterally cause the Exclusive Marketing Rights to
become Non-Exclusive Marketing Rights or (ii) terminate this Agreement, in
either case only if Reseller’s cumulative purchases of Products through the end
of the most recently concluded quarter included under Schedule F – Anticipated
Sales Levels (the

 

2

--------------------------------------------------------------------------------


 

“Benchmark Quarter”), total less than seventy percent (70%) of the cumulative
Anticipated Sales Levels for all quarters included under said Schedule F to and
including the Benchmark Quarter.

 

d.                                      Ojo shall keep Reseller reasonably
informed of its development plans regarding Ojo Phones (as defined below),
including but not limited to providing Reseller no less often than twice per
year with a two-year projection for development of new features and functions
for existing or new models of  Ojo Phones (the “Development Plan”). Reseller
shall keep Ojo reasonably informed of developments in video phone technology
which could be reasonably likely to have a substantial effect on competition in
the Services marketplace (“Technology Advances”) and Ojo shall consult with
Reseller regarding potential modifications of its Development Plan to address
such Technology Advances. Each party shall also keep the other party reasonably
informed if another manufacturer or distributor makes a new video phone
commercially available which includes one or more Technology Advances (a “New
Technology Phone”). Upon request by Reseller, Ojo shall either (i) provide
Reseller with a Development Plan (the “New Technology Development Plan”)
demonstrating that, within a reasonable time, Ojo will be able to make
commercially available a video phone offering substantially the same or superior
Technology Advances (an “Advanced Ojo Phone”) or (ii) advise Aequus that it does
not intend to make such Advanced Ojo Phone commercially available within a
reasonable time. If Ojo advises Reseller that it will make an Advanced Ojo Phone
commercially available within a reasonable time thereafter, Reseller’s
exclusivity obligations under Section 1(a) shall continue and any purchase by
Reseller of New Technology Phones will be a breach thereof. If Ojo advises
otherwise or does not provide a New Technology Development Plan within a
reasonable time, Reseller shall have the right to purchase New Technology
Phones, and such purchases shall not be a breach of its exclusivity obligations
under Section 1(a).

 

e.                                       Notwithstanding the foregoing, if
Reseller commences purchasing New Technology Phones pursuant to the foregoing
paragraph (d), (i) Ojo may, by written notice to Aequus, cause Reseller’s
Exclusive Marketing Rights to be amended so that they thereafter become
Non-Exclusive Marketing Rights, if in any period of three (3) consecutive
calendar quarters (each, a “Three-Quarter Period”), Reseller’s purchases of Ojo
Phones constitutes less than forty percent (40%) of the total number of video
phones purchased by and shipped to or on behalf of Aequus during such
Three-Quarter Period, and (ii) Ojo may, by written notice to Aequus, terminate
this Agreement, if in any Three-Quarter Period Reseller’s purchases of Ojo
Phones constitutes less than twenty percent (20%) of the total number of video
phones purchased and shipped to or on behalf of Aequus during such Three-Quarter
Period.

 

f.                                         At any time after Reseller commences
purchases of New Technology Phones, Ojo may give Reseller notice that Ojo is
making an Advanced Ojo Phone commercially available (the “New Ojo Model”).
Within thirty (30) days after receiving such Advanced Ojo Phone, Reseller shall
advise Ojo whether Reseller intends to commence purchasing the New Ojo Model and
cease purchasing New Technology Phones upon expiration of any then-current
binding purchase commitment of Reseller to such other manufacturer or
distributor (a “Resumption Notice”). If Reseller timely delivers a Resumption
Notice, then within ninety (90) days after delivery to Ojo of such Resumption
Notice, Reseller will provide Ojo with a binding purchase order to purchase New
Ojo Phones. If Reseller fails to timely deliver a Resumption Notice, Ojo shall
thereafter be

 

3

--------------------------------------------------------------------------------


 

entitled to sell the New Ojo Model to any market and territory without
restriction (including for use in providing Services in the Territory to
Customers) without breach of its exclusivity obligations under Section 1(a).

 

3.3                                 Section 2, Term, is hereby amended to read
in its entirety as follows:

 

This Agreement shall commence on the date first set forth above and shall
continue until terminated in accordance with Section 4.

 

3.4                                 Paragraph B of Section 3, Conduct of
Operations, is hereby amended to read in its entirety as follows:

 

B. Reseller shall use diligent, good faith efforts to promote, offer for sale
and sell the Products to Customers for use in connection with the Services in
the Territory and to seek to achieve the anticipated sales levels set forth in
the attached Schedule F (the “Anticipated Sales Levels”). In so doing, Reseller
shall take no action which could reasonably be anticipated to diminish the
reputation and goodwill of the Products. The parties shall consult and
reasonably cooperate in advertising the Products and in offering and fulfilling
incentive or other promotional programs with respect to the Products.

 

3.5                                 Paragraph H of Section 3, Conduct of
Operations, is hereby amended by adding at the end thereof the following
sentence:

 

Except as otherwise provided in a certain Master Agreement between the parties
or as otherwise provided herein, payment terms for all Products shall be net
thirty (30) days from the date of invoice for such Products.

 

3.6                                 Paragraphs A and B of Section 4, Termination
of Agreement, are hereby amended to read in their entirety as follows:

 

A.                                   Either party may terminate this Agreement
for convenience upon one year’s notice. Either Party may terminate this
Agreement for cause upon thirty (30) days’ written notice for a material breach
of a material term of this Agreement if such breach is not cured within such
thirty-day period.

 

B.                                     Either party (the “Terminating Party”)
may terminate this Agreement by written notice to the other party, effective
immediately, upon the occurrence of any of the following events: (i) upon the
occurrence of any change in the financial condition or management of the other
party which is materially adverse to the other party’s ability to perform under
this Agreement; (ii) the other party defaults in any agreement providing
financing to such party for purposes associated with this Agreement; (iii) the
other party engages in a course of conduct which results in such party’s
conviction of a felony or which otherwise substantially and adversely affects
the Terminating Party’s reputation or its interests in the promotion, marketing
or distribution of its products and/or services. In addition,

 

4

--------------------------------------------------------------------------------


 

OJO shall also have the right to terminate this Agreement if Reseller fails to
purchase at least seventy percent (70%) of the cumulative Anticipated Sales
Levels for all quarters through a particular Benchmark Quarter or if Aequus’s
purchases of Ojo Phones for any Three-Quarter Period constitutes less than
twenty percent (20%) of the total number of video phones purchased by and
shipped to or on behalf of Aequus during such Three-Quarter Period.

 

3.7                                 The last two sentences of Paragraph C of
Section 4, TERMINATION OF AGREEMENT, are hereby deleted.

 

3.8                                 The first sentence of Paragraph D of
Section 4, TERMINATION OF AGREEMENT, is hereby amended to read in its entirety
as follows:

 

A Party who properly terminates this Agreement prior to the end of the Term in
accordance with its terms or who refuses to extend or renew this Agreement
beyond its stated expiration date shall not be liable to the other Party for any
damage, loss or expenses of any kind which the other Party may incur or suffer
arising from or incident to any such termination or non-renewal of this
Agreement, whether or not the terminating or non-renewing Party was aware of any
such damage, loss or expenses.

 

3.9                                 There shall be added to Section 4,
TERMINATION OF AGREEMENT, the following Paragraph E:

 

E.                                      The rights and remedies of each party
with respect to any breach by the other of this Agreement shall survive any
termination of this Agreement and be cumulative with any other rights and
remedies of such party with respect to such breach provided by law or in equity;
provided, however, that termination of this Reseller Agreement shall not be used
as a basis to terminate any other agreement between OJO and Reseller. No waiver
of any default will affect any other or subsequent default.

 

3.10                           In Section 6, MISCELLANEOUS, the following
paragraphs are hereby amended and restated as set forth below: Paragraph A
(ENTIRE AGREEMENT; MODIFICATIONS; WAIVERS), Paragraph B (GOVERNING LAW),
Paragraph C (Severability), Paragraph F (NOTICE), Paragraph G (ASSIGNMENT) and
Paragraph I (CERTAIN REFERENCES; LANGUAGE).

 

A.  ENTIRE AGREEMENT; MODIFICATIONS; WAIVERS.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior proposals, understandings, and agreements, whether oral
or written between the Parties with respect to the subject matter hereof.  No
modification, amendment or supplement to this Agreement shall be effective for
any purpose unless agreed to in writing and signed by authorized representatives
of the Parties.  No failure to exercise, and no delay in exercising, on the part
of either Party, any right, power or privilege hereunder will

 

5

--------------------------------------------------------------------------------


 

operate as a waiver thereof, nor will any Party’s exercise of any right, power
or privilege hereunder preclude further exercise of the same right or the
exercise of any other right hereunder.

 

B.  GOVERNING LAW; VENUE.  The Parties acknowledge and agree that this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania as to all
matters including, but not limited to, matters of validity, construction,
effect, performance and liability, without consideration of conflicts of laws
provisions contained therein or the United Nations Convention on Contracts for
the International Sale of Goods. In the event of any dispute between the
Parties, (a) if suit shall be brought by Aequus, it shall be brought either in
the United States District Court for the Eastern District of Pennsylvania or any
state court of the Commonwealth of Pennsylvania and (b) if suit shall be brought
by WorldGate, it shall be brought in the either in the United States District
Court for the Southern District of New York or any state court of the state of
New York. Each of the Parties waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

 

C.  SEVERABILITY.  If any part of this Agreement shall be adjudged by any court
of competent jurisdiction to be invalid, illegal, or unenforceable, the
validity, legality, and enforceability of the remaining provisions shall not be
affected or impaired thereby and shall be enforced to the maximum extent
permitted by applicable law.  If any remedy set forth in this Agreement is
determined to have failed of its essential purpose, then all other provisions of
this Agreement, including the limitations of liability and exclusion of damages,
shall remain in full force and effect.

 

F.  NOTICES.  All notices, requests, demands, consents or waivers and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given immediately upon delivery by hand or by
electronic transmission (e.g., email or facsimile with immediate confirmation),
one (1) business day after being sent if by nationally recognized overnight
courier or, if mailed, then four (4) days after being sent by certified or
registered mail, return receipt requested with postage prepaid:

 

(i)         If to WorldGate, to:

 

WorldGate Communications, Inc.

3190 Tremont Avenue

Trevose, PA 19355

 

Attention:  Hal Krisbergh, CEO and President

Telecopy:  215-354-1049

Email: hkrisbergh@wgate.com

 

6

--------------------------------------------------------------------------------


 

with a copy to:

 

Randall Gort, CLO at the same address and telecopy number

Email: rgort@wgate.com

 

(ii)       If to AEQUUS, to:

 

Snap Telecommunications Inc.

1 Blue Hill Plaza, 14th Floor

PO Box 1626

Pearl River, NY  10965

 

Attention: Richard Schatzberg, President

Telecopy: (973) 227-5400

Email: rschatzberg@aequustechnologies.com

 

with a copy to:

 

Pryor Cashman LLP

410 Park Avenue

New York, New York 10022

 

Attention: Eric M. Hellige, Esq.

Telecopy: (212) 326-0806

Email: ehellige@pryorcashman.com

 

or, in each case, to such other person or address as any party shall furnish to
the other parties in writing.

 

G.  ASSIGNMENT.  Unless otherwise expressly provided in this Agreement, neither
Party may assign its rights (other than the right to receive payments) or
delegate its duties and obligations under this Agreement without the prior
written consent of the other Party, which will not be unreasonably withheld or
delayed; provided, however, that either Party may assign this Agreement, without
the need to obtain consent of the other Party, to an Affiliate of such Party or
to a successor-in-interest to substantially all of the business of that Party to
which this Agreement relates by providing written notice to the other Party of
such permitted assignee’s agreement to be bound by the terms of this Agreement
and to assume all of the rights and obligations of the assigning Party set forth
in this Agreement; provided, however, that in no event shall either Party assign
this Agreement to an Affiliate or successor who the Parties have agreed in
writing is a Competitor of the other Party.  Any assignment made in violation of
the foregoing provisions shall be deemed null and void and of no force or
effect.

 

I.  CERTAIN REFERENCES; LANGUAGE.  Section headings are provided for convenience
of reference and do not constitute part of this Agreement.  Any references to a
particular section of this Agreement shall be

 

7

--------------------------------------------------------------------------------


 

deemed to include reference to any and all subsections thereof.  The terms
“purchase” and “sell” are used herein for convenience to include the transfer by
non-exclusive license of certain specified rights in and to Programs included
herein as part of the Products.  Title to such Programs is reserved to OJO and
its affiliated companies.  The term “end-user” as used herein means an end user
customer that has acquired the Product for such end-user’s personal use and not
for resale or distribution to others.  This contract is in the English
language.  Any translated version of it is purely for the convenience of the
Parties and the English version is controlling.  Each of the Parties has
participated in the negotiation and drafting of this Agreement and has been
represented throughout to its satisfaction by legal counsel of its choosing.  In
the event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.  This
Agreement may be executed simultaneously in two or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.11                           The last sentence of Paragraph D, Audits, of
Section 6, Miscellaneous, is hereby amended to read in its entirety as follows:

 

Any such audit or inspection shall occur during regular business hours, but not
more than once in any twelve-month period, and shall not unreasonably interfere
with Reseller’s business activities.

 

3.12                           There shall be added following Section 6,
MISCELLANEOUS, Paragraph I, CERTAIN REFERENCES; LANGUAGE, the following
provisions:

 

J.  BINDING.  This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

K.  FORCE MAJEURE.  Either Party shall be excused from performance and shall not
be liable for any delay, in whole or in part, caused by the occurrence of any
contingency beyond the reasonable control either of the excused Party or its
subcontractors or suppliers.  These contingencies include, but are not limited
to, war, sabotage, insurrection, riot or other act of civil disobedience, act of
public enemy, failure or delay in transportation, act of any government or any
agency or subdivision thereof affecting the terms hereof, accident, fire,
explosion, flood, severe weather or other act of God, or shortage of labor or
fuel or raw materials.

 

L.  NO CROSS DEFAULT.  A breach or other default under this Agreement by either
Party shall not constitute a breach or default under any other agreement between
the Parties.

 

M.  THIRD PARTIES.  Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer

 

8

--------------------------------------------------------------------------------


 

upon or give to any person or corporation other than the Parties hereto and
their respective successors or assigns any rights or remedies under or by reason
of this Agreement.

 

N.  SURVIVAL OF OBLIGATIONS.  The provisions of Sections that, by their nature
or as explicitly stated, are to survive termination of this Agreement shall
survive termination hereof.

 

O.  GENDER; TENSE, ETC  Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa.

 

P.  REFERENCE TO DAYS.  All references to days in this Agreement shall be deemed
to refer to calendar days, unless otherwise specified.

 

3.13                           The blank in the first line of the introductory
paragraph to the Schedules to the Reseller Agreement is hereby amended to insert
the date “March 22, 2006”.

 

3.14                           SCHEDULE A, Products, is hereby amended to read
in its entirety as follows:

 

SCHEDULE A – Products and Services

 

“Product” shall mean any video phone which uses or incorporates any OJO
intellectual property (herein sometimes referred to as an “Ojo Phone” or a
“WorldGate Phone”) and which OJO is purchasing or has purchased from WorldGate
for commercial distribution (a “Purchased Phone”); provided, however, that the
term “Products” shall not include any WorldGate Phone as to which WorldGate has
entered into an exclusive distribution agreement or marketing arrangement with a
Third Party prior to such WorldGate Phone becoming a Purchased Phone (each, a
“Third Party Phone”). “Services” shall mean Video Relay Services (VRS) and Video
Remote Interpreting (VRI) services.

 

3.15                           SCHEDULE B, Customers, is hereby amended to read
in its entirety as follows:

 

1.                                       Inclusion – Any end-user or potential
end-user of a Purchased Phone who has a speech and/or hearing impairment and
whose ability to engage in telephonic communication requires access to and use
of the Services.

 

2.                                       Exclusion – All other customers.

 

3.16                           SCHEDULE C, Territory, is hereby amended to read
in its entirety as follows:

 

9

--------------------------------------------------------------------------------


 

North America (including the United States, its territories, protectorates and
possessions, Canada and Mexico), provided that Reseller’s authorization in each
country in the Territory shall be subject to the prior receipt by Reseller from
the relevant authorities in such country of all approvals necessary to offer
VRS/VRI services in such country.

 

3.17                           SCHEDULE E, Pertinent Conditions, is hereby
amended to read in its entirety as follows:

 

1.                                       Subject to the limitations set forth in
Section 1 of this Reseller Agreement, Ojo expressly reserves the right to itself
sell, and to use other distributors, VARs and resellers to sell Products in the
Territory to customers other than Customers and to sell Products outside of the
Territory to all customers, including Customers. In no event shall Ojo be
prohibited from selling and/or otherwise distributing to any customer, including
Customers, any products or services other than Products in any country within
the Territory.

 

2.                                       No later than the fifteenth day of each
month, Reseller agrees to provide OJO with a forecast for the six-month period
beginning with the next following month indicating Reseller’s intended purchases
of Products during such six-month period, detailed by individual Product and
calendar month of forecasted purchase. Binding purchase orders shall be
submitted by Reseller for its required Products in accordance with the terms of
Schedule G. The price for such Products shall be WorldGate’s landed cost
(currently $280 for the standard Ojo PVP 900R) plus fifteen percent (15%)
mark-up. Aequus shall also pay the actual costs of handling (which currently
averages about $8 per unit) and shipping such phones to Customers (which
currently averages approximately $10 per unit) . Reconciliation will be made
within 30 days of its receipt of an invoice therefor.

 

3.                                       Products purchased after the effective
date of this Revised Amendment between the Parties will be warehoused by OJO and
drop shipped directly to Customers.

 

4.                                       The Parties acknowledge that friends
and family of end user Customers hereunder may be motivated to purchase Products
as a result of sales of Products which are resold or otherwise transferred by
Aequus to Customers, and such friends and family may contact Aequus with
inquiries to purchase Products for their own use in communicating with
Customers. Aequus will refer all such friends and family inquiries to OJO and
will otherwise reasonably cooperate with OJO to facilitate Product marketing and
sales to such friends and family, and OJO will directly provide the video phone
service for such friends and family.

 

3.18                           SCHEDULE F, Anticipated Sales Levels, shall be
amended to read in its entirety as follows:

 

10

--------------------------------------------------------------------------------


 

Ongoing per calendar quarter (units):

 

Quarter 3 – 2007
3000

 

Quarter 4 - 2007
1250

 

Quarter 1 – 2008
2500

 

Quarter 2 - 2008
3250

 

 

 

 

 

 

 

Quarter 3 - 2008
3000

 

Quarter 4 – 2008
3000

 

Quarter 1 – 2009
3000

 

Quarter 2 – 2009
3000

 

 

 

 

 

 

 

Quarter 3 – 2009
3500

 

Quarter 4 – 2009
3500

 

Quarter 1 – 2010
3500

 

Quarter 2 – 2010
3500

 

 

 

 

 

 

 

Quarter 3 – 2010
4000

 

Quarter 4 – 2010
4000

 

Quarter 1 – 2011
4000

 

Quarter 2 – 2011
4000

 

 

 

 

 

 

 

Quarter 3 – 2011
4250

 

Quarter 4 – 2011
4250

 

Quarter 1 – 2012
4250

 

Quarter 2 – 2012
4250

 

 

 

 

 

 

 

Quarter 3 – 2012
4500

 

Quarter 4 – 2012
4500

 

Quarter 1 – 2013
4500

 

Quarter 2 – 2013
4500

 

The parties agree to propose and implement Anticipated Sales Levels for periods
after Quarter 2 – 2013 at appropriate times. Unless and until agreement is
reached on Anticipated Sales Levels for any such period, the Anticipated Sales
Level for each quarter during such period shall be the Anticipated Sales Level
for the most recent quarter which was agreed to.

 

3.19                           The first sentence of the first paragraph of
SCHEDULE G, Standard Terms and Conditions for the Purchase of Products, is
hereby amended to read in its entirety as follows:

 

These Standard Terms and Conditions for the Purchase of Products (“Standard
Terms”) are intended by the parties to govern the purchase of Products (as
defined in the Reseller Agreement to which these Standard Terms are attached)
from OJO Service, LLC and WorldGate Communications, Inc. as parent and owner of
all of the equity of Ojo Service, LLC (collectively, “Ojo”) as SUPPLIER
hereunder and to supersede any terms and conditions set forth in any purchase
order which are contrary hereto, notwithstanding any statement providing
otherwise within any such purchase order.

 

3.20                           The second sentence of Paragraph A, Section 1,
PURCHASE, PRICE AND PAYMENT, is hereby amended to delete the words “if PURCHASER
is in default under any agreement with SUPPLIER or”.

 

3.21                           The last sentence of Paragraph B, Section 1,
PURCHASE, PRICE AND PAYMENT, is hereby amended by inserting at the end of the
sentence, the words, “provided, however, that such modification or substitution
complies with all requirements of regulatory authorities in the Territory
applicable to the Products.”

 

11

--------------------------------------------------------------------------------

 

3.22                           Paragraph A of Section 6, CONFIDENTIAL
INFORMATION AND OTHER PROPRIETARY RIGHTS, is hereby amended to read in its
entirety as follows:

 

A.  The Parties have entered into a Mutual Confidentiality Agreement which shall
govern the disclosure and use of the Confidential Information (as defined in
such agreement) of each of the Parties.

 

3.23                           The first sentence of Paragraph D, Section 6,
CONFIDENTIAL INFORMATION AND OTHER PROPRIETARY RIGHTS, is hereby amended by
inserting at the beginning of the sentence the words, “Except as provided in the
License Agreement Terms and Conditions annexed to this Schedule G as Exhibit 1
or as otherwise agreed in writing by SUPPLIER and PURCHASER,”.

 

3.24                           In Section 7, MISCELLANEOUS, the following
paragraphs are hereby deleted:  Paragraph A (GOVERNING LAW AND VENUE); Paragraph
B (SEVERABILITY); Paragraph D (CERTAIN REFERENCES; LANGUAGE); and Paragraph F
(FORCE MAJEURE).

 

3.25                           The first sentence of Paragraph B, Section 3,
ACCEPTANCE AND WARRANTY, is hereby amended by deleting the phrase “as delivered
to PURCHASER and for a period of thirteen (13) months from receipt by
PURCHASER”, and inserting the phrase, “as delivered to PURCHASER’s end-user
customer and for a period of twelve (12) months from receipt by PURCHASER’s
end-user customer.”

 

3.26                           In Exhibit 1, LICENSE AGREEMENT TERMS AND
CONDITIONS, (a) all references to “Licensor” shall be deemed to refer to both
OJO Service, LLC and WorldGate Communications, Inc., as parent and owner of all
of the equity of Ojo Service, LLC, (b) all references to “Licensee” shall be
deemed to refer to both Snap Telecommunications Inc., d/b/a Snap!VRS, and Aequus
Technologies Corp., as parent and owner of all of the equity of Snap
Telecommunications Inc. and (c) all references to “the Ojo™ video phone” shall
be deemed to refer to “Products” (as defined in Schedule A of the Reseller
Agreement of which Exhibit 1 is a part).

 

4.                                       Video Service Provider Agreement

 

The parties hereby agree that the Video Service Provider Agreement is hereby
terminated and shall hereafter be of no further force and effect, with the
understanding that the subject matter of such agreement has been subsumed in the
Related Documents executed pursuant to the Master Agreement.

 

5.                                       Professional Services Agreement

 

5.1                                 The parties acknowledge and agree that all
references to “OJO” in the Professional Services Agreement shall mean and
include both Ojo Service, LLC and WorldGate Communications, Inc., as parent and
owner of all of the equity of Ojo Service, LLC and all

 

12

--------------------------------------------------------------------------------


 

references to “AEQUUS” shall mean and include Snap Telecommunications Inc.,
d/b/a Snap!VRS and Aequus Technologies Corp., as parent and owner of all of the
equity of Snap Telecommunications Inc.

 

5.2                                 The reference to “Exhibit 1 – Statement of
Work” in the second WHEREAS clause is hereby amended to read “Exhibit 1 –
Statement of Work - Software Enhancements for Interoperability, June 6, 2006
(the “Statement of Work”).

 

5.3                                 Section 1, SERVICES, is hereby amended by
designating the first sentence thereof as paragraph “(a)” and adding at the end
thereof the following:

 

(b)                                 From time to time during the term of this
Agreement, OJO will provide to Aequus such additional services as are set forth
in additional mutually agreed written statements of work (each, an “SOW”) which,
for purposes of this Agreement, shall be considered additional “Services.”  The
parties agree that “Services” shall include, to the extent specified in an SOW,
non-recurring engineering services (“NRE Services”) for Data Center Network
(including the ODC) and WorldGate Phones (as such terms are defined in the
Exhibit X to this Revised Agreement).  No NRE services shall be performed or
compensated except in accordance with mutually agreed SOWs.  Each such SOW shall
contain provisions addressing the substance of the Model of Statement of Work
annexed as Exhibit 2 to this Agreement, shall be executed by the Parties and
upon such execution be deemed part of this Agreement.  If changes are required
to be made in the ODC  or other Data Center Network, any Purchased Phone or the
Services (as defined in Exhibit X) as a result of any requirement adopted or
published by the United States Federal Communications Commission or the
equivalent regulatory authority of any other jurisdiction in the Territory
(“Mandated Changes”), WorldGate shall be obligated to promptly provide an SOW
Proposal for the necessary NRE services which shall be negotiated and agreed
upon by the parties in accordance with the following:

 

i.                                          Aequus shall notify WorldGate in
writing of any Mandated Change.  Within thirty (30) days after receiving such
notice, WorldGate shall provide Aequus with a proposed Statement of Work (“SOW”)
setting forth in reasonable detail the work required to be done to implement the
Mandated Change, a timetable for performing such work, the deliverables to
result from such work and the costs related thereto (an “SOW Proposal”).  Upon
delivery to Aequus of an SOW Proposal for a Mandated Change (a “Mandated SOW”),
the parties shall promptly commence diligent and good faith negotiations to
agree on the terms and conditions of the Mandated SOW, including (if necessary)
the costs of engaging a third party subcontractor by WorldGate to perform
services in connection with such Mandated SOW.  If the parties cannot agree on
the terms and conditions of the Mandated SOW within seven (7) days following
delivery of WorldGate’s initial written proposal, then the parties shall, upon
demand by either party, submit the Mandated SOW for determination by an
arbitrator in accordance with the following clause (ii).

 

13

--------------------------------------------------------------------------------


 

ii.                                       If either party demands that the
Mandated SOW be submitted for determination by an arbitrator, each party shall
submit its most recent proposal (in a form suitable for execution as an SOW,
together with recommended amendments to each other Related Document) and any
other materials deemed relevant by such party, to the American Arbitration
Association or such other independent expert or organization with expertise in
the design and development of systems for delivery of video phone services as
the parties may agree, such agreement not to be unreasonably withheld,
conditioned or delayed.  If such expert determines that WorldGate’s financial
terms are commercially reasonable, then Aequus shall be obligated to accept the
financial terms of the last proposal made by WorldGate. If such expert
determines that WorldGate’s terms are not commercially reasonable, and that
Aequus’s terms are commercially reasonable, then WorldGate shall be obligated to
accept the financial terms of the last proposal made by Aequus.  The decision of
the expert shall be final and binding on the parties, and the proposal
determined to be commercially reasonable, together with the amendments to each
Related Document submitted by the prevailing party, shall be immediately
executed and delivered by the parties and each party shall become bound
thereby.  All work to be performed pursuant to a Mandated SOW shall be given
priority by WorldGate over any and all other work for which WorldGate may then
be obligated.

 

iii.                                    For purposes of this Agreement, the
procedures set forth in clauses (i), (ii) and (iii) are referred to as the “SOW
Procedure”.

 

(c)                                  Provided that Aequus has paid the Initial
Payment and remains current in its payments of the Monthly Rights Fee, in
accordance with the terms and conditions of the Master Agreement between the
Parties, WorldGate will provide Aequus with NRE Services having a value of
$75,000 dollars per month (based on the Fully Loaded Cost, as defined below),
for a period of twelve months, commencing with the month following the Closing. 
Thereafter, Aequus shall pay for all NRE Services at the Fully Loaded Cost.  If
Aequus requires less than $75,000 in NRE services during any month of the
initial twelve-month period, or in the aggregate less than $900,000 in NRE
Services for the entire twelve-month period, WorldGate shall credit such unused
amount against future NRE invoices payable by Aequus hereunder, but in no event
shall any unused amounts be payable in cash to Aequus.  All SOWs shall provide
that NRE services shall be invoiced at Fully Loaded Cost.  “Fully Loaded Cost”
as used herein means the direct compensation charges (including fringe benefits)
for actual time devoted to performance of services, multiplied by a factor of
1.2 for overhead or such other overhead factor reasonably determined by OJO’s
internal accounting in accordance with GAAP.  Aequus shall also pay actual
out-of-pocket expenses of WorldGate budgeted for and agreed to in each SOW,
including, without limitation, costs of equipment, license fees, software, tools
and materials consumed or actually used in providing such services.

 

14

--------------------------------------------------------------------------------


 

5.4                                 Section 3, OJO TECHNOLOGY, is hereby deleted
in its entirety.

 

5.5                                 The third sentence of Section 4, CHARGES AND
PAYMENTS, is hereby amended to read in its entirety as follows: “AEQUUS will be
invoiced at such times as are specified in the relevant SOW.”

 

5.6                                 The fifth sentence of Section 4, CHARGES AND
PAYMENTS, is hereby amended to read in its entirety as follows:

 

Disputes with respect to invoiced amounts under any SOW shall be deemed waived
if not raised in writing within thirty (30) days following completion of all
Services under such SOW except to the extent reserved as part of the NRE claim
(as described in the Master Agreement).

 

5.7                                 The first sentence of Section 5,
TERMINATION, is hereby amended to read in its entirety as follows:

 

This entire Agreement and/or any individual SOW hereunder may be terminated
under the following conditions and in the manner specified: (i) ten (10) days
following notice by OJO of non-payment of any amount due hereunder or thirty
(30) days following notice of any other material breach from the injured party,
if such breach has not been cured within the applicable time period,
(ii) immediately upon written notice, in the event that either party files for
bankruptcy or for some similar process of protection against creditors or
(iii) as may be mutually agreed in writing.

 

5.8                                 Section 8, SEVERABILITY, Section 9, FORCE
MAJEURE; Section 10, NOTICES; and Section 11, GOVERNING LAW AND VENUE are hereby
amended in their entirety as follows:

 

8.  SEVERABILITY.  If any part of this Agreement shall be adjudged by any court
of competent jurisdiction to be invalid, illegal, or unenforceable, the
validity, legality, and enforceability of the remaining provisions shall not be
affected or impaired thereby and shall be enforced to the maximum extent
permitted by applicable law.  If any remedy set forth in this Agreement is
determined to have failed of its essential purpose, then all other provisions of
this Agreement, including the limitations of liability and exclusion of damages,
shall remain in full force and effect.

 

9.  FORCE MAJEURE.  Either Party shall be excused from performance and shall not
be liable for any delay, in whole or in part, caused by the occurrence of any
contingency beyond the reasonable control either of the excused Party or its
subcontractors or suppliers.  These contingencies include, but are not limited
to, war, sabotage, insurrection, riot or other act of civil disobedience, act of
public enemy, failure or delay in transportation, act of any government or any
agency or subdivision thereof affecting the terms hereof, accident, fire,
explosion, flood, severe weather or other act of God, or shortage of labor or
fuel or raw materials.

 

15

--------------------------------------------------------------------------------


 

10.  NOTICES.  All notices, requests, demands, consents or waivers and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given immediately upon delivery by hand or by
electronic transmission (e.g., email or facsimile with immediate confirmation),
one (1) business day after being sent if by nationally recognized overnight
courier or, if mailed, then four (4) days after being sent by certified or
registered mail, return receipt requested with postage prepaid:

 

(i)                                     If to WorldGate, to:

 

WorldGate Communications, Inc.

3190 Tremont Avenue

Trevose, PA 19355

 

Attention:  Hal Krisbergh, CEO and President

Telecopy:  215-354-1049

Email: hkrisbergh@wgate.com

 

with a copy to:

 

Randall Gort, CLO at the same address and telecopy number

Email: rgort@wgate.com

 

(ii)           If to AEQUUS, to:

 

Snap Telecommunications Inc.

1 Blue Hill Plaza, 14th Floor

PO Box 1626

Pearl River, NY  10965

 

Attention: Richard Schatzberg, President

Telecopy: (973) 227-5400

Email: rschatzberg@aequustechnologies.com

 

with a copy to:

 

Pryor Cashman LLP

410 Park Avenue

New York, New York 10022

 

Attention: Eric M. Hellige, Esq.

Telecopy: (212) 326-0806

Email: ehellige@pryorcashman.com

 

or, in each case, to such other person or address as any Party shall furnish to
the other Parties in writing.

 

16

--------------------------------------------------------------------------------


 

11.  GOVERNING LAW.  The Parties acknowledge and agree that this Agreement shall
be governed by the laws of the Commonwealth of Pennsylvania as to all matters
including, but not limited to, matters of validity, construction, effect,
performance and liability, without consideration of conflicts of laws provisions
contained therein.  In the event of any dispute between the Parties, (a) if suit
shall be brought by Aequus, it shall be brought either in the United States
District Court for the Eastern District of Pennsylvania or any state court of
the Commonwealth of Pennsylvania and (b) if suit shall be brought by WorldGate,
it shall be brought in the either in the United States District Court for the
Southern District of New York or any state court of the state of New York.  Each
of the Parties waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

5.9                                 There shall be added following Section 11,
GOVERNING LAW, the following provisions:

 

12.  ENTIRE AGREEMENT; AMENDMENTS.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior proposals, understandings, and agreements, whether oral or
written between the Parties with respect to the subject matter hereof.  No
modification, amendment or supplement to this Agreement shall be effective for
any purpose unless agreed to in writing and signed by authorized representatives
of the Parties.

 

13.  WAIVER.  No failure to exercise, and no delay in exercising, on the part of
either Party, any right, power or privilege hereunder will operate as a waiver
thereof, nor will any Party’s exercise of any right, power or privilege
hereunder preclude further exercise of the same right or the exercise of any
other right hereunder.

 

14.  BINDING.  This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

15.  COUNTERPARTS.  This Agreement may be executed simultaneously in two or more
original or facsimile counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

16.  NO CROSS DEFAULT.  A breach or other default under this Agreement by either
Party shall not constitute a breach or default under any other agreement between
the Parties.

 

17

--------------------------------------------------------------------------------


 

17.  THIRD PARTIES.  Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or corporation other than the Parties hereto and
their respective successors or assigns any rights or remedies under or by reason
of this Agreement.

 

18.  ASSIGNMENT.  Unless otherwise expressly provided in this Agreement, neither
Party may assign its rights (other than the right to receive payments) or
delegate its duties and obligations under this Agreement without the prior
written consent of the other Party, which will not be unreasonably withheld or
delayed; provided, however, that either Party may assign this Agreement, without
the need to obtain consent of the other Party, to an Affiliate of such Party or
to a successor-in-interest to substantially all of the business of that Party to
which this Agreement relates by providing written notice to the other Party of
such permitted assignee’s agreement to be bound by the terms of this Agreement
and to assume all of the rights and obligations of the assigning Party set forth
in this Agreement; provided, however, that in no event shall either Party assign
this Agreement to an Affiliate or Successor who the Parties agree in writing is
a Competitor of the other Party.  Any assignment made in violation of the
foregoing provisions shall be deemed null and void and of no force or effect.

 

19.  NO PRESUMPTION.  Each of the Parties have all participated in the
negotiation and drafting of this Agreement and each has been represented
throughout to their satisfaction by legal counsel of their choosing.  In the
event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 

20.  HEADINGS AND SUBSECTIONS.  Section headings are provided for convenience of
reference and do not constitute part of this Agreement.  Any references to a
particular section of this Agreement shall be deemed to include reference to any
and all subsections thereof Survival of Obligations.  The provisions of Sections
that, by their nature or as explicitly stated, are to survive termination of
this Agreement shall survive termination hereof.

 

21.  GENDER; TENSE, ETC  Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa.

 

22.  REFERENCE TO DAYS.  All references to days in this Agreement shall be
deemed to refer to calendar days, unless otherwise specified.

 

5.10                           The Statement of Work - Software Enhancements for
Interoperability dated June 6, 2006, which has been closed as the result of the
completion of all required

 

18

--------------------------------------------------------------------------------


 

activities was previously amended to (i) waive payments C and D under the
section entitled Required NRE Payments, and (ii) elimination of requirements of
section entitled POTENTIAL RECOVERY OF PORTION OF NRE PAYMENTS and (iii) provide
that OJO, will, to the extent reasonably feasible, work with Aequus to allow the
OJO video phone to take advantage of WorldGate proprietary compression schemes
with the Snap!VRS ACD.  It is understood, however, that there will be no
disclosure, directly or indirectly, of this proprietary technology to Aupix.

 

5.11                           There shall be added after EXHIBIT 1 – STATEMENT
OF WORK – SOFTWARE ENHANCEMENTS FOR INTEROPERABILITY, JUNE 6, 2006, which is
incorporated by reference into the Professional Services Agreement, EXHIBIT 2,
FORM OF STATEMENT OF WORK in the form annexed to this Revised Amendment as
Appendix 1.

 

6.                                       Miscellaneous Provisions

 

(a)        Notices.  All notices, requests, demands, consents or waivers and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given immediately upon delivery by hand or by
electronic transmission (e.g., email or facsimile with immediate confirmation),
one (1) business day after being sent if by nationally recognized overnight
courier or, if mailed, then four (4) days after being sent by certified or
registered mail, return receipt requested with postage prepaid:

 

(i)   If to WorldGate, to:

 

WorldGate Communications, Inc.

3190 Tremont Avenue

Trevose, PA 19355

 

Attention:  Hal Krisbergh, CEO and President

Telecopy:  215-354-1049

Email: hkrisbergh@wgate.com

 

with a copy to:

 

Randall Gort, CLO at the same address and telecopy number

Email: rgort@wgate.com

 

(ii)                                  If to AEQUUS, to:

 

Snap Telecommunications Inc.

1 Blue Hill Plaza, 14th Floor

PO Box 1626

Pearl River, NY  10965

 

Attention: Richard Schatzberg, President

Telecopy: (973) 227-5400

Email: rschatzberg@aequustechnologies.com

 

19

--------------------------------------------------------------------------------


 

with a copy to:

 

Pryor Cashman LLP

410 Park Avenue

New York, New York 10022

 

Attention: Eric M. Hellige, Esq.

Telecopy: (212) 326-0806

Email: ehellige@pryorcashman.com

 

or, in each case, to such other person or address as any party shall furnish to
the other parties in writing.

 

(b)        Binding.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

(c)        Assignment.  Unless otherwise expressly provided in this Agreement,
neither Party may assign its rights (other than the right to receive payments)
or delegate its duties and obligations under this Agreement without the prior
written consent of the other Party, which will not be unreasonably withheld or
delayed; provided, however, that either Party may assign this Agreement, without
the need to obtain consent of the other Party, to an Affiliate of such Party or
to a successor-in-interest to substantially all of the business of that Party to
which this Agreement relates by providing written notice to the other Party of
such permitted assignee’s agreement to be bound by the terms of this Agreement
and to assume all of the rights and obligations of the assigning Party set forth
in this Agreement; provided, however, that in no event shall either Party assign
this Agreement to an Affiliate or Successor who is a Competitor of the other
Party.  Any assignment made in violation of the foregoing provisions shall be
deemed null and void and of no force or effect.

 

(d)        Severability.  If any part of this Agreement shall be adjudged by any
court of competent jurisdiction to be invalid, illegal, or unenforceable, the
validity, legality, and enforceability of the remaining provisions shall not be
affected or impaired thereby and shall be enforced to the maximum extent
permitted by applicable law.  If any remedy set forth in this Agreement is
determined to have failed of its essential purpose, then all other provisions of
this Agreement, including the limitations of liability and exclusion of damages,
shall remain in full force and effect.

 

(e)        Governing Law.  The Parties acknowledge and agree that this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania as to all
matters including, but not limited to, matters of validity, construction,
effect, performance and liability, without consideration of conflicts of laws
provisions contained therein.  In the event of any dispute between the Parties,
(a) if suit shall be brought by Aequus, it shall be brought either in the United
States District Court for the Eastern District of Pennsylvania or any state
court of the Commonwealth of Pennsylvania and (b) if suit shall be brought by
WorldGate, it shall be

 

20

--------------------------------------------------------------------------------


 

brought in the either in the United States District Court for the Southern
District of New York or any state court of the state of New York.  Each of the
Parties waives, to the fullest extent permitted by law, any objection which it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

 

(f)         Counterparts.  This Agreement may be executed simultaneously in two
or more original or facsimile counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

(g)        Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior proposals, understandings, and agreements, whether oral or
written between the Parties with respect to the subject matter hereof.  No
modification, amendment or supplement to this Agreement shall be effective for
any purpose unless agreed to in writing and signed by authorized representatives
of the Parties.

 

(h)        Waiver.  No failure to exercise, and no delay in exercising, on the
part of either Party, any right, power or privilege hereunder will operate as a
waiver thereof, nor will any Party’s exercise of any right, power or privilege
hereunder preclude further exercise of the same right or the exercise of any
other right hereunder.

 

(i)         Third Parties.  Except as specifically set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any person or corporation other than the Parties hereto
and their respective successors or assigns any rights or remedies under or by
reason of this Agreement.

 

(j)         No Presumption.  The Sellers and the Purchaser have all participated
in the negotiation and drafting of this Agreement and have each been represented
throughout to their satisfaction by legal counsel of their choosing.  In the
event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

(k)        Force Majeure.  Either Party shall be excused from performance and
shall not be liable for any delay, in whole or in part, caused by the occurrence
of any contingency beyond the reasonable control either of the excused Party or
its subcontractors or suppliers.  These contingencies include, but are not
limited to, war, sabotage, insurrection, riot or other act of civil
disobedience, act of public enemy, failure or delay in transportation, act of
any government or any agency or subdivision thereof affecting the terms hereof,
accident, fire, explosion, flood, severe weather or other act of God, or
shortage of labor or fuel or raw materials.

 

(l)         No Cross Default.  A breach or other default under this Agreement by
either Party shall not constitute a breach or default under any other agreement
between the Parties.

 

21

--------------------------------------------------------------------------------


 

(m)       Headings and Subsections.  Section headings are provided for
convenience of reference and do not constitute part of this Agreement.  Any
references to a particular section of this Agreement shall be deemed to include
reference to any and all subsections thereof

 

(n)        Survival of Obligations.  The provisions of Sections that, by their
nature or as explicitly stated, are to survive termination of this Agreement
shall survive termination hereof.

 

(o)        Gender; Tense, Etc  Where the context or construction requires, all
words applied in the plural shall be deemed to have been used in the singular,
and vice versa; the masculine shall include the feminine and neuter, and vice
versa; and the present tense shall include the past and future tense, and vice
versa.

 

(p)        Reference to Days.  All references to days in this Agreement shall be
deemed to refer to calendar days, unless otherwise specified.

 

[Signatures on following page.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
duly executed this Revised Amendment on behalf of the parties on the date first
written above.

 

 


AEQUUS TECHNOLOGIES, CORP.


 


OJO SERVICE LLC


 


 


 


 


 


 


 


 


 


 

By:

 

 

 

By:

 

 

Name:

Richard Schatzberg

 

Name:

Hal Krisbergh

Address:

1 Blue Hill Plaza, 14th Floor

 

Address:

3190 Tremont Avenue

 

PO Box 1626

 

 

Suite 100

 

Pearl River, NY  10965

 

 

Trevose, PA  19020

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

Tel.:

845-652-7101

 

Tel.:

215-354-5100

Fax::

845-652-7109

 

Fax::

215-354-1049

E-mail:

rschatzberg@aequustechnologies.com

 

E-Mail:

hkrisbergh@wgate.com

 

 

 

 

 

 

 

 

 

 

Snap Telecommunication Inc.

 

WorldGate Communications, Inc.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 Name:

Richard Schatzberg

 

Name:

Hal Krisbergh

 Address:

1 Blue Hill Plaza, 14th Floor

 

Address:

3190 Tremont Avenue

 

PO Box 1626

 

 

Suite 100

 

Pearl River, NY  10965

 

 

Trevose, PA  19020

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

Tel.:

845-652-7101

 

Tel.:

215-354-5100

Fax::

845-652-7109

 

Fax::

215-354-1049

E-mail:

rschatzberg@aequustechnologies.com

 

E-Mail:

hkrisbergh@wgate.com

 

23

--------------------------------------------------------------------------------
